Exhibit 10.4(e)

POE & BROWN, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is entered between POE & BROWN, INC., hereinafter
called the “Company” and LOGO [g233092ex104e_pg001a.jpg] , hereinafter called
“Employee”.

1. Definitions. “Company” means Poe & Brown, Inc. as well as any successor
entity formed by merger or acquisition, including any company that may acquire a
majority of the stock of Poe & Brown, Inc. and, with respect to paragraphs 8 and
9 hereof, also means its subsidiaries, affiliated companies and any company
operated or managed by the Company as of the time this Agreement is entered
into, and as of the time the Agreement is terminated. With respect to paragraph
9 hereof also means any company or business in which Employee has an equity
interest or a controlling or managing interest.

2. Employment. The Company hereby employs or continues to employ Employee upon
the terms and conditions set forth in this Agreement.

3. Term. The term of the Agreement shall be continuous until terminated by
either party, except that termination shall be subject to the provisions of
paragraph 7, below.

4. Extent of Duties. Employee shall work full time for the Company and shall
also perform such duties as specified from time to time by the Company. During
the term of Employee’s employment under this Agreement, Employee shall not,
directly or indirectly, engage in the insurance business in any of its phases,
either as a broker, agent, solicitor, consultant or participant, in any manner
or in any firm or corporation engaged in the business of insurance or
reinsurance, except for the account of the Company or as directed by the
Company. Unless otherwise agreed, Employee shall devote all of Employee’s
productive time to duties outlined in this paragraph and shall not engage in any
other gainful employment without written consent of the Company.

5. Compensation.

(a) If the Employee is a Producer, then the Company Producer Compensation System
in effect and applicable at this time to the undersigned is the final
determination of the compensation for the Employee. Employee acknowledges that
Employee has read and understands the provisions of the System, and understands
that the System may be changed at any time upon not less than 10 days written
notice to Employee.

(b) If the Employee is not a Producer, then Employee’s compensation shall be as
agreed between Company and Employee from time to time.

 

P&BFLEMP.AGM

Rev. 10/97

  1  



--------------------------------------------------------------------------------

6. Benefits. Employee shall be entitled to enjoy the same benefits as conferred
upon any other employees of comparable rank within the Company. This includes
plans such as life and health insurance, sick pay, paid vacation and employee
discounts. Employee acknowledges that the applicable benefits have been
explained to Employee. Employee understands that such benefits are provided by
the Company at the Company’s discretion and may be changed, increased, decreased
or eliminated from time to time. Employee also understands that the Company
reserves the right to approve business development and entertainment privileges
on a case-by-case basis to Producers based upon the discretion of management,
without granting equal or equivalent privileges to other Producers.

7. Termination. The employment relationship memorialized by this Agreement may
be terminated by Company or Employee at any time, with or without cause.
Termination of Employee’s employment under this Agreement shall not release
either Employee or the Company from obligations hereunder arising or accruing
through the date of such termination nor from the provisions of paragraphs 8, 9
and 10 of this Agreement. On notice of termination of or by the Employee, the
Company has the power to suspend the Employee from all duties on the date notice
is given, and to immediately require return of all professional documentation as
described in the Agreement. Company has the further right to impound all
property on Company premises, including such property owned by Employee, for a
reasonable time following termination, to permit Company to inventory the
property and ensure that its property and trade secrets are not removed from the
premises. Employee acknowledges that Employee has no right or expectation of
privacy with respect to property kept on Company premises, including any such
information maintained on computer systems utilized by Employee during
employment by Company.

8. Confidential Information; Covenant Not to Solicit or Service Customers or
Prospective Customers; Related Matters.

(a) Employee recognizes and acknowledges that the Confidential Information (as
hereafter defined) constitutes valuable, secret, special, and unique assets of
Company. Employee covenants and agrees that, during the term of this Agreement
and for a period of three years following termination (whether voluntary or
involuntary), Employee will not disclose the Confidential Information to any
person, firm, corporation, association, or other entity for any reason or
purpose without the express written approval of Company and will not use the
Confidential Information except in Company’s business. It is expressly
understood and agreed that the Confidential Information is the property of
Company and must be immediately returned to Company upon demand. The term
“Confidential Information” includes all information, whether or not reduced to
written or recorded form, that is related to Company and that is not generally
known to competitors of the Company nor intended for general dissemination,
whether furnished by Company or compiled by Employee, including but not limited
to: (1) lists of the Company’s customers, insurance carriers, Company accounts
and records pertaining thereto; and (2) prospect lists, policy forms, and/or
rating information, expiration dates, information on risk characteristics,

 

P&BFLEMP.AGM

Rev. 10/97

  2  



--------------------------------------------------------------------------------

information concerning insurance markets for large or unusual risks, and all
other types of written information customarily used by Company or available to
the Employee. Employee understands that it is Company’s intention to maintain
the confidentiality of this information notwithstanding that employees of
Company may have free access to the information for the purpose of performing
their duties with Company, and notwithstanding that employees who are not
expressly bound by agreements similar to this agreement may have access to such
information for job purposes. Employee acknowledges that it is not practical,
and shall not be necessary, to mark such information as “confidential,” nor to
transfer it within the Company by confidential envelope or communication, in
order to preserve the confidential nature of the information.

(b) For a period of two (2) years following termination of employment hereunder
(whether voluntary or involuntary), Employee specifically agrees not to solicit,
divert, accept, nor service, directly or indirectly, as insurance solicitor,
insurance agent, insurance broker, insurance wholesaler, managing general agent,
or otherwise, for Employee’s accounts or the accounts of any other agent,
broker, or insurer, either as officer, director, stockholder, owner, partner,
employee, promoter, consultant, manager, or otherwise, any insurance or bond
business of any kind or character from any person, firm, corporation, or other
entity, that is a customer or account of the Company during the term of this
Agreement, or from any prospective customer or account to whom the Company made
proposals about which Employee had knowledge, or in which Employee participated,
during the last two years of Employee’s employment with Company. For purposes of
this Agreement, Employee acknowledges that informing existing clients or
prospects that Employee is or may be leaving Company prior to leaving employment
of Company shall be deemed to constitute prohibited solicitation under this
Agreement.

Should a court of competent jurisdiction declare any of the covenants set forth
in this paragraph unenforceable, each of the parties hereto agrees that such
court shall be empowered and shall grant Company injunctive relief reasonably
necessary to protect its interest.

(c) Employee agrees that Company shall have the right to communicate the terms
of this Agreement to any third parties, including but not limited to, any past,
present or prospective employer of Employee. Employee waives any right to assert
any claim for damages against Company or any officer, employee or agent of
Company arising from disclosure of the terms of this Agreement.

(d) In the event of a breach or threatened breach of the provisions of this
paragraph 8, Company shall be entitled to injunctive relief as well as any other
applicable remedies at law or in equity. Employee understands and agrees that
without such protection, Company’s business would be irreparably harmed, and
that the remedy of monetary damages alone would be inadequate.

(e) Should legal proceedings (including arbitration proceedings) have to be
brought by the Company against the Employee to enforce this Agreement, the
period of restriction under this paragraph 8 shall be deemed to begin running on
the date of entry of an

 

P&BFLEMP.AGM

Rev. 10/97

  3  



--------------------------------------------------------------------------------

order granting the Company preliminary injunctive relief and shall continue
uninterrupted for the next succeeding two (2) years. The Employee acknowledges
that the purposes of this paragraph 8 would be frustrated by measuring the
period of restriction from the date of termination of employment where the
Employee failed to honor the Agreement until directed to do so by court order.

(f) The provisions of this paragraph 8 shall be independent of any other
provision of this Agreement, and the existence of any claim or cause of action
by the Employee against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement of this paragraph 8
by the Company.

9. Organizing Competitive Businesses; Soliciting Company Employees. Employee
agrees that so long as Employee is working for Company, Employee will not
undertake the planning or organizing of any business activity competitive with
the work Employee performs. Employee agrees that Employee will not, for a period
of two years following termination of employment with Company, directly or
indirectly solicit any of the Company’s employees to work for Employee or any
other competitive company. Employee acknowledges and agrees that all activities
under this paragraph shall be presumed to be in aid of prohibited solicitation
under the terms of paragraph 8 of this Agreement, and shall justify injunctive
relief as provided in paragraph 8.

10. Protection of Company Property. All records, files, manuals, lists of
customers, blanks, forms, materials, supplies, computer programs and other
materials furnished to the Employee by the Company, used by Employee on its
behalf, or generated or obtained by Employee during the course of Employee’s
employment, shall be and remain the property of Company. Employee shall be
deemed the bailee thereof for the use and benefit of Company and shall safely
keep and preserve such property, except as consumed in the normal business
operations of Company. Employee acknowledges that this property is confidential
and is not readily accessible to Company’s competitors. Upon termination of
employment hereunder, the Employee shall immediately deliver to Company or its
authorized representative all such property, including all copies, remaining in
the Employee’s possession or control.

Employee understands that it is Company’s intention to maintain the
confidentiality of this information notwithstanding that employees of Company
may have free access to the information for the purpose of performing their
duties with Company, and notwithstanding that employees who are not expressly
bound by agreements similar to this agreement may have access to such
information for job purposes. Employee acknowledges that it is not practical,
and shall not be necessary, to mark such information as “confidential,” nor to
transfer it within Company by confidential envelope or communication, in order
to preserve the confidential nature of the information.

 

P&BFLEMP.AGM

Rev. 10/97

  4  



--------------------------------------------------------------------------------

11. Attorneys’ Fees. In the event of a dispute concerning the terms of this
Agreement, or arising out of the employment relationship created by this
Agreement, the prevailing party shall be entitled to recover, in addition to any
other remedy obtained, (i) all attorneys’ fees incurred in the investigation and
preparation of issues for trial and in the trial and appellate proceedings, and
(ii) costs and expenses of investigation and litigation, including expert
witness fees, deposition costs (appearance fee and transcript charges),
injunction bond premiums, travel and lodging expenses, arbitration fees and
charges, and all other reasonable costs and expenses.

12. Notices. Any notices required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by Certified Mail to:

 

Employee at:      and to the Company at:     

Poe & Brown, Inc.

401 E. Jackson Street

Suite 1700

Tampa, FL 33602

Attn: Laurel L. Grammig

General Counsel

or such other address as either shall give to the other in writing for this
purpose.

13. Waiver of Breach. The waiver by either party of a breach of any. provision
of the Agreement shall not operate or be construed as a waiver of any subsequent
breach by the other party.

14. Entire Agreement. This instrument contains the entire agreement of the
parties. All employment agreements entered into which are dated prior to this
Agreement are considered null and void, unless and to the extent otherwise
stated herein. This Agreement may not be changed orally but only by an agreement
in writing signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.

15. Binding Effect. This Agreement shall be binding on and inure to the benefit
of the respective parties and their respective heirs, legal representatives,
successors and assigns. No assignment, consent by Employee, or notice to
Employee shall be required to render this Agreement enforceable by any entity
defined as “Company” in this Agreement.

16. Interpretation. This Agreement shall not be construed or interpreted in a
manner adverse to any party on the grounds that such party was responsible for
drafting any portion of it.

 

P&BFLEMP.AGM

Rev. 10/97

  5  



--------------------------------------------------------------------------------

17. Waiver of Jury Trial. Employee and Company hereby knowingly, voluntarily and
intentionally waive any right either may have to a trial by jury with respect to
any litigation related to or arising out of, under or in conjunction with this
Agreement, or Employee’s employment with the Company.

18. Assignment. Employee agrees that Company may assign this Agreement to any
entity in connection with any sale of some or all of Company’s assets or
subsidiary corporations, or the merger by Company with or into any business
entity.

19. Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of Florida, excluding laws related to conflicts of law.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.

 

Witnesses:     POE & BROWN, INC.

LOGO [g233092ex104e_pg006a.jpg]

    By:  

LOGO [g233092ex104e_pg006b.jpg]

    Name:  

Andrew Elstein

Tara Seifried

    Title:  

Accounting Manager

As to Company    

 

Date:

 

 

11/7/97

     

LOGO [g233092ex104e_pg006c.jpg]

    EMPLOYEE     Name:  

J Scott Penny

Charles Bushong

    Signature:  

LOGO [g233092ex104e_pg006d.jpg]

As to Employee    

 

Date:

 

 

11-7-97

 

P&BFLEMP.AGM

Rev. 10/97

  6  